Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Only those claims which are amended or cancelled are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles W. Griggers, (Reg. No. 47,283), on August 24, 2022. 

Listing of Claims:

3 -4.	(Cancelled) 


Examiner's Statement of Reasons for Allowance

Applicant has amended the claims over the prior art and added language to:  “execute a cascading neural network comprising a first neural network and a second neural network and generate the crop yield for the at least one crop based on the performed action by: executing a first neural network that receives, as an input, at least one of irrigation data or weather data and determines a total soil water (TSW) value determined based at least in part on the input, wherein the first neural network receives training data from a crop growth computer model and is trained using the training data prior to generating the total soil water (TSW) value; and executing a second neural network that receives the total soil water as an input and generates the crop yield based at least in part on the total soil water, wherein the second neural network receives training data from the crop growth computer model and is trained using the training data before generating the crop yield; …  wherein the reward is assigned based on a predicted crop yield generated by the cascading neural network”  New claim 21 is a non-transitory computer readable storage medium storing software thereon, the software comprising instructions and includes the same elements of claim 1. Applicant’s arguments filed on 08/15/2022 are fully considered and are persuasive.  An Examiner’s amendment above was approved by applicant to place the application in condition for allowance. No other prior art could be found that teaches the original elements and the new limitations of the independent claims.  The rejections of independent claims 1, 9, and 21 and subsequent dependent claims are withdrawn. 
It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116